Pece, J.
delivered the opinion of himself and Judge Whyte. Absent J. Haywood.
After reciting the bill of indictment, its indorsements, &c., the record proceeds in these words : —
“ The defendant being at the bar, and thereupon arraigned upon a bill of • indictment; and upon his arraignment pleaded not guilty thereto, and puts himself upon the country,” for his trial; “ and the solicitor likewise.” Verdict, guilty, judgment and appeal to this Court.
Two objections on the errors assigned were made.
First; that the dates in the caption to the bill of indictment were in Arabic figures, and not in Roman numerals.
Objection overruled on the authority of all the modern cases.
Second objection ; that there is no sufficient plea and issue. But it was answered by the Court, that though the language of the plea in strictness, should be the language of the prisoner, “ he saith,” yet, to favor the objection would savor too much of refinement, as the record is intelligible, “ he appeared upon his arraignment and put himself upon the country.”
It is objected that there is no sufficient similiter.
Answer; the verdict would be good without any similiter. Ch. C. L. 481. The record is certainly informal; yet, being certain to a common intent, let the
Judgment be affirmed.